TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00671-CR



                                    Joshua Moreno, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2016-157, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was due February 16, 2017. On February 27, this Court sent a

notice to appellant’s counsel that his brief was overdue and that if this Court did not receive a

satisfactory response by March 9, a hearing before the trial court would be ordered. See Tex. R.

App. P. 38.8(b). Counsel has not filed a brief or responded to the notice.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether counsel has abandoned the appeal.

See id. The court shall make appropriate findings and recommendations. If necessary, the court

shall appoint substitute counsel who will effectively represent appellant in this cause. A record from

this hearing, including copies of all findings and orders and a transcription of the court reporter’s
notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than

May 8, 2017. See id. R. 38.8(b)(3).

               It is ordered on April 7, 2017.



Before Justices Puryear, Pemberton, and Goodwin

Abated and Remanded

Filed: April 7, 2017

Do Not Publish




                                                  2